OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                  P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711



         STATE ©F TEXAS
         PENALTY FOR
3/23/2015 PRIVATE USE         .*
OCHOA, ADRIAN            Tr. Ct. N&%l3^W2^tWAILEDFROMz,pfal?-F82?879-03
On this day, the application for 11 07 Writ of Habeas Corpus has been received
and present      ie Court.          .,"    --
                                           '* "                          Abel Acosta, Clerk

                             ADRIAN OCHOA
                             GOREEUNIT-TDC#                 .6532

                                                                            iJT